UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Annual Report Convergence Core Plus Fund Convergence Opportunities Fund November 30, 2013 Investment Adviser Convergence Investment Partners, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS – CONVERGENCE CORE PLUS FUND 11 SCHEDULE OF SECURITIES SOLD SHORT – CONVERGENCE CORE PLUS FUND 19 SCHEDULE OF INVESTMENTS – CONVERGENCE OPPORTUNITIES FUND 22 STATEMENTS OF ASSETS AND LIABILITIES 30 STATEMENT OF OPERATIONS – CONVERGENCE CORE PLUS FUND 32 STATEMENTS OF CHANGES IN NET ASSETS 33 STATEMENT OF CASH FLOWS – CONVERGENCE CORE PLUS FUND 35 FINANCIAL HIGHLIGHTS – CONVERGENCE CORE PLUS FUND 36 NOTES TO FINANCIAL STATEMENTS 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 48 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT – CONVERGENCE CORE PLUS FUND 49 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT – CONVERGENCE OPPORTUNITIES FUND 52 NOTICE OF PRIVACY POLICY & PRACTICES 55 ADDITIONAL INFORMATION 56 Dear Shareholder: We are pleased to provide to you the annual report of the Convergence Core Plus Fund and the Convergence Opportunities Fund for the fiscal period ended November 30, 2013. Convergence Core Plus Fund With the Fund’s inception on December 29, 2009, we have now completed nearly four full years; and we are pleased to report that it has been a very good period, both on an absolute and relative basis. Performance: Institutional Class shares of the Fund were up cumulatively 96.64% from December 29, 2009 (its inception) to November 30, 2013 versus the Russell 3000 Index at 77.12% (annualized since inception is 18.82% and 15.70%, respectively). Over this past fiscal year, Institutional shares of the Fund were up 31.90% versus the Russell 3000 at 31.71%. Performance for the Fund versus the market was driven by both our Dynamic Investment Model, and the broader mandate afforded to the Fund through the ability to short.The Fund’s Institutional Class Gross Expense Ratio (as of the prospectus dated 3/28/13) is 2.52%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. Our proprietary dynamic model seeks to incorporate the best attributes of both quantitative methods with traditional fundamental management. Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases. Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation. Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby applying what we believe are the best attributes of both approaches. Our ability to short aided the portfolio throughout the year. While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market. The long short spread added 368 basis points (gross) to the portfolio over the fiscal year even as the market experienced high levels of volatility. For the fiscal year, the Convergence Core Plus Fund outperformed the Russell 3000 Index by 526 basis points (net).Remarkably, nearly all of the out-performance came on down days. With a daily up-capture ratio of 101.4%, and a daily down capture ratio of just 84.5%, alpha was added in a strong bull market by losing on average less on down days. And while the portfolio ended up with a portfolio turnover ratio of 248%, a material proportion was driven by the short position, which enabled the portfolio, net of trading costs, to outperform its benchmark in a very difficult environment. Introducing the Convergence Opportunities Fund Over two years ago we started researching additional areas that we could apply the same model and investment process as the Core Plus Fund. After extensive research we found that the small to mid cap space looked very appealing. We managed the strategy in a private account since May 1, 2012, the Convergence Opportunities Fund commenced 3 operations on November 29, 2013 and began offering shares of the Fund on December 1, 2013 to make this new strategy available to the public. We are very excited to bring the Convergence Opportunities Fund to market. The Environment: 2013 was dominated by a determined Federal Reserve. Notwithstanding gradual improvement throughout the year in economic fundamentals, the Fed kept printing money, even surprising the market in the third quarter by backing off a well leaked plan to begin tapering. Markets loved it. The market logged its best year since 1997. By year’s end, tapering had indeed started. Economic fundamentals continued to improve, and the Fed started, and is expected to continue, to back away from the printing presses. If this trend continues, it will serve the Funds well in our opinion. Our dynamic model by its very nature favors stocks that have characteristics that some investors believe will prevail in the current environment, but are also supported by their fundamentals. We believe 2014 will be driven by an improving economy, and the stock market will reward those companies that are best able to leverage increasing demand. We believe the Funds are positioned for just such a trend. Thank you for your support. David W. Schulz President Convergence Investment Partners, LLC Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in midcap companies involve additional risk such as limited liquidity and greater volatility than larger capitalization companies. Small-capitalization funds typically carry additional risks because smaller companies generally have a higher risk of failure. Their stocks are subject to a greater degree of volatility, trade in lower volume and may be less liquid. The funds invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The funds regularly make short sales of securities, which involve unlimited risk including the possibility that losses may exceed the original amount invested. However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. The Russell 3000 Index measures the performance of the 3,000 largest companies representing approximately 98% of the investable U.S. equity market.It is not possible to invest directly in an index. “Alpha” is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. A “basis point” is equal to 100th of a percent. “Beta” measures the sensitivity of rates of return on a fund to general market movements. “Up capture ratio” is a statistical measure of an investment manager’s overall performance in up markets. The up market capture ratio is used to evaluate how well an investment manager performed relative to an index during periods when that index has risen. The ratio is calculated by dividing the manager’s returns by the returns of the index during the up market and multiplying that factor by 100. “Down capture ratio” is a statistical measure of an investment manager’s overall performance in down markets. The down capture ratio is used to evaluate how well or poorly an investment manager performed relative to an index during periods when that index has dropped. The ratio is calculated by dividing the manager’s returns by the returns of the index during the down market and multiplying that factor by 100. Must be preceded or accompanied by a prospectus. 4 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/13 – 11/30/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13 – 11/30/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.19%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.27%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.73. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.43. Investment Class Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13 – 11/30/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.51%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.56%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $8.26. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $7.89. 6 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of November 30, 2013 Institutional Russell Class Shares 3000 Index One Year % % Three Year % % Since Inception (12/29/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Continued 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date Continued 8 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of November 30, 2013 Investment Russell Class Shares 3000 Index Since Inception (1/31/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investment Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 CONVERGENCE OPPORTUNITIES FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with small to medium market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund generally considers companies with small and medium market capitalizations to be those companies that comprise the lower 2,500 stocks by market capitalization of the Russell 3000 Index.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) 10 CONVERGENCE CORE PLUS FUND Schedule of Investments November 30, 2013 Shares Value COMMON STOCKS* 130.66% Administrative and Support Services 1.51% AECOM Technology Corp. (a) $ Lifelock, Inc. (a) Manpowergroup, Inc. Moody’s Corp. Robert Half International, Inc. Air Transportation 0.88% Delta Air Lines, Inc. Southwest Airlines Co. Ambulatory Health Care Services 0.88% Omnicare, Inc. Amusement, Gambling, and Recreation Industries 0.94% Bally Technologies, Inc. (a) Las Vegas Sands Corp. Animal Production and Aquaculture 0.06% Pilgrim’s Pride Corp. (a) Apparel Manufacturing 0.19% Columbia Sportswear Co. Beverage and Tobacco Product Manufacturing 0.48% Wendy’s Co. Broadcasting (except Internet) 2.18% Comcast Corp. – Class A DIRECTV (a) Starz (a) Building Material and Garden Equipment and Supplies Dealers 2.47% Fastenal Co. Home Depot, Inc. Lumber Liquidators Holdings, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Chemical Manufacturing 10.98% Abbott Laboratories $ CF Industries Holdings, Inc. Clorox Co. Coty, Inc. Dow Chemical Co. Eli Lilly & Co. Johnson & Johnson Lyondellbasell Industries NV (b) Mead Johnson Nutrition Co. Mosaic Co. Myriad Genetics, Inc. (a) Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc. United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores 1.72% Hanesbrands, Inc. Ross Stores, Inc. Computer and Electronic Product Manufacturing 15.45% Activision Blizzard, Inc. Apple, Inc. Cisco Systems, Inc. Exelis, Inc. First Solar, Inc. (a) Harman International Industries, Inc. Harris Corp. Intel Corp. L-3 Communications Holdings, Inc. Marvell Technology Group Ltd. (b) Micron Technology, Inc. (a) Northrop Grumman Corp. Raytheon Co. Skyworks Solutions, Inc. (a) SunPower Corp. (a) TiVo, Inc. (a) The accompanying notes are an integral part of these financial statements. 12 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Construction of Buildings 0.18% Meritage Homes Corp. (a) $ PulteGroup, Inc. Credit Intermediation and Related Activities 9.55% Fifth Third Bancorp First Niagara Financial Group, Inc. KeyCorp PHH Corp. (a) Regions Financial Corp. Susquehanna Bancshares, Inc. Visa, Inc. Wells Fargo & Co. Western Union Co. Zions Bancorporation Data Processing, Hosting and Related Services 0.57% Akamai Technologies, Inc. (a) Citrix Systems, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing 0.27% Helen of Troy Ltd. (a)(b) Electronics and Appliance Stores 1.38% Ingram Micro, Inc. – Class A (a) Fabricated Metal Product Manufacturing 0.37% Parker Hannifin Corp. Food and Beverage Stores 1.08% Kroger Co. Food Manufacturing 3.49% Archer-Daniels-Midland Co. Bunge Limited (b) Green Mountain Coffee Roasters, Inc. (a) Sanderson Farms, Inc. The accompanying notes are an integral part of these financial statements. 13 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Food Services and Drinking Places 1.01% Krispy Kreme Doughnuts, Inc. (a) $ Starbucks Corp. Funds, Trusts, and Other Financial Vehicles 0.89% Wellcare Health Plans, Inc. (a) Health and Personal Care Stores 0.49% Rite Aid Corp. (a) Hospitals 0.76% Magellan Health Services, Inc. (a) Insurance Carriers and Related Activities 7.85% Aetna, Inc. Aflac, Inc. Amtrust Financial Services, Inc. Assurant, Inc. Everest Re Group Ltd. (b) Hanover Insurance Group, Inc. Health Net, Inc. (a) Old Republican International Corp. UnitedHealth Group, Inc. Unum Group WellPoint, Inc. Machinery Manufacturing 4.90% AGCO Corp. CNH Industrial NV (a)(b) General Electric Co. Illinois Tool Works, Inc. Management of Companies and Enterprises 1.19% American Equity Investment Life Holding Co. AGL Resources, Inc. Merchant Wholesalers, Durable Goods 0.08% United Stationers, Inc. The accompanying notes are an integral part of these financial statements. 14 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Merchant Wholesalers, Nondurable Goods 3.76% AmerisourceBergen Corp. $ Ashland, Inc. Herbalife Ltd. (b) Ralph Lauren Corp. Miscellaneous Manufacturing 0.69% Medtronic, Inc. Miscellaneous Store Retailers 0.86% PetSmart, Inc. Motion Picture and Sound Recording Industries 1.24% Netflix, Inc. (a) Time Warner, Inc. Nonstore Retailers 2.12% Amazon.com, Inc. (a) GNC Holdings, Inc. World Fuel Services Corp. Oil and Gas Extraction 2.38% Chesapeake Energy Corp. Energy XXI Bermuda, Ltd. (b) Helmerich & Payne, Inc. Other Information Services 0.99% HomeAway, Inc. (a) Paper Manufacturing 3.05% Domtar Corp. Greif, Inc. – Class A Sealed Air Corp. Sonoco Products Co. Petroleum and Coal Products Manufacturing 12.04% Chevron Corp. Exxon Mobil Corp. Murphy USA, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Petroleum and Coal Products Manufacturing 12.04% (Continued) Phillips 66 $ Valero Energy Corp. Western Refining, Inc. Pipeline Transportation 0.47% New Jersey Resources Corp. Plastics and Rubber Products Manufacturing 0.42% Goodyear Tire & Rubber Co. Professional, Scientific, and Technical Services 3.37% Amgen, Inc. Babcock & Wilcox Co. Cognizant Technology Solutions Corp. (a) iGate Corp. Tetra Tech, Inc. (a) Towers Watson & Co. URS Corp. Publishing Industries (except Internet) 8.73% Aspen Technology, Inc. (a) Blackbaud, Inc. Brocade Communications Systems, Inc. (a) CA, Inc. Microsoft Corp. News Corp. (a) Oracle Corp. Rail Transportation 0.51% Union Pacific Corp. Rental and Leasing Services 0.66% Avis Budget Group, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 4.81% CBOE Holdings, Inc. Financial Engines, Inc. Janus Capital Group, Inc. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities 4.81% (Continued) T Rowe Price Group, Inc. $ WisdomTree Investments, Inc. (a) Support Activities for Mining 1.08% Schlumberger Ltd. (b) Telecommunications 1.99% Time Warner Cable, Inc. United States Cellular Corp. Verizon Communications, Inc. Transportation Equipment Manufacturing 3.82% Boeing Co. Ford Motor Co. Huntington Ingalls Industries, Inc. Lear Corp. Lockheed Martin Corp. Truck Transportation 0.86% Swift Transportation Co. (a) Utilities 3.95% CMS Energy Corp. Hawaiian Electric Industries, Inc. Pinnacle West Capital Corp. TECO Energy, Inc. UGI Corp. Water Transportation 0.46% SEACOR Holdings, Inc. (a) Wholesale Electronic Markets and Agents and Brokers 0.60% Tech Data Corp. (a) TOTAL COMMON STOCKS (Cost $317,921,823) The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) November 30, 2013 Shares Value REAL ESTATE INVESTMENT TRUSTS* 4.15% American Assets Trust, Inc. $ Corrections Corp. of America DuPont Fabros Technology, Inc. EastGroup Properties, Inc. Extra Space Storage, Inc. Government Properties Income Trust Home Properties, Inc. Omega Healthcare Investors, Inc. Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $11,347,027) SHORT-TERM INVESTMENTS 0.41% AIM STIT-STIC Prime Portfolio, 0.060% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,132,759) Total Investments (Cost $330,401,609) 135.22% Liabilities in Excess of Other Assets (35.22)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All of these securities, totaling $374,949,788, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at November 30, 2013. The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short November 30, 2013 Shares Value Acadia Healthcare Co., Inc. $ Accenture PLC (a) Actavis PLC (a) Air Lease Corp. – Class A Align Technology, Inc. Ameren Corp. Arthur J. Gallagher & Co. Assured Guaranty Ltd. (a) AutoZone, Inc. Avon Products, Inc. BioMarin Pharmaceutical, Inc. Buffalo Wild Wings, Inc. Catamaran Corp. (a) Caterpillar, Inc. Celldex Therapeutics, Inc. CH Robinson Worldwide, Inc. Cirrus Logic, Inc. Clean Harbors, Inc. Coeur Mining, Inc. Colfax Corp. Copart, Inc. CVR Energy, Inc. Cyberonics, Inc. Cypress Semiconductor Corp. Dana Holding Corp. Delek US Holdings, Inc. Digital Realty Trust, Inc. DigitalGlobe, Inc. DineEquity, Inc. DR Horton, Inc. DreamWorks Animation SKG, Inc. Dynegy, Inc. eBay, Inc. Equinix, Inc. Equity Lifestyle Properties, Inc. Fresh Market, Inc. Fusion-io, Inc. GATX Corp. Gogo, Inc. Hain Celestial Group, Inc. Halcon Resources Corp. Hilltop Holdings, Inc. Hittite Microwave Corp. HollyFrontier Corp. The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) November 30, 2013 Shares Value Intrexon Corp. $ IPG Photonics Corp. JC Penney Co., Inc. Joy Global, Inc. KBR, Inc. Kosmos Energy Ltd. (a) Kronos Worldwide, Inc. Leucadia National Corp. Liberty Ventures Loral Space & Communications, Inc. M&T Bank Corp. Magnum Hunter Resources Corp. MBIA, Inc. Medidata Solutions, Inc. Medivation, Inc. Molycorp, Inc. Monster Beverage Corp. Newmont Mining Corp. Palo Alto Networks, Inc. Panera Bread Co. Pepco Holdings, Inc. Pioneer Natural Resources Co. Popular, Inc. (a) Post Holdings, Inc. priceline.com, Inc. Prospect Capital Corp. Rovi Corp. Royal Gold, Inc. SolarCity Corp. South Jersey Industries, Inc. Spectrum Brands Holdings, Inc. Sprint Corp. St. Joe Co. SunEdison, Inc. Superior Energy Services, Inc. Synageva BioPharma Corp. Tahoe Resources, Inc. (a) Tempur Sealy International, Inc. Texas Capital Bancshares, Inc. Thor Industries, Inc. Treehouse Foods, Inc. UDR, Inc. UTi Worldwide, Inc. (a) Ventas, Inc. The accompanying notes are an integral part of these financial statements. 20 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) November 30, 2013 Shares Value VeriFone Systems, Inc. $ Walter Investment Management Corp. Westamerica Bancorporation Western Digital Corp. Workday, Inc. WP Carey, Inc. Zynga, Inc. Total Securities Sold Short (Proceeds $97,162,129) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 21 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments November 30, 2013 Shares Value COMMON STOCKS 130.38% Administrative and Support Services 3.09% AECOM Technology Corp. (a) $ LifeLock, Inc. (a) Robert Half International, Inc. Air Transportation 0.92% Skywest, Inc. Ambulatory Health Care Services 2.56% Chemed Corp. Omnicare, Inc. Amusement, Gambling, and Recreation Industries 0.97% Bally Technologies, Inc. (a) Animal Production and Aquaculture 1.48% Pilgrim’s Pride Corp. (a) Banks 3.05% City National Corp. Commerce Bancshares, Inc. Building Material and Garden Equipment and Supplies Dealers 0.95% Lumber Liquidators Holdings, Inc. (a) Capital Goods 1.10% AAR Corp. Chemical Manufacturing 10.38% Coty, Inc. Emergent Biosolutions, Inc. (a) Insys Therapeutics Inc. (a) Myriad Genetics, Inc. (a) Olin Corp. PDL BioPharma, Inc. Questcor Pharmaceuticals, Inc. Scotts Miracle-Gro Co. Seattle Genetics, Inc. (a) United Therapeutics Corp. (a) The accompanying notes are an integral part of these financial statements. 22 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Commercial& Professional Services 0.97% RPX Corp. (a) $ Computer and Electronic Product Manufacturing 10.24% Cirrus Logic, Inc. (a) First Solar, Inc. (a) Harman International Industries, Inc. Jabil Circuit, Inc. Sanmina Corporation (a) Silver Spring Networks, Inc. (a) SunPower Corp. (a) Super Micro Computer, Inc. (a) TiVo, Inc. (a) Construction of Buildings 2.50% Meritage Homes Corp. (a) PulteGroup, Inc. Consumer Services 2.03% Penn National Gaming, Inc. (a) Scientific Games Corp. (a) Credit Intermediation and Related Activities 10.01% BOK Financial Corp. Central Pacific Financial Corp. EVERTEC, Inc. (b) First Niagara Financial Group, Inc. Susquehanna Bancshares, Inc. WSFS Financial Corp. Xoom Corp. (a) Electronics and Appliance Stores 0.98% Ingram Micro, Inc. (a) Energy 2.02% SM Energy Co. Food and Beverage Stores 0.97% Core-Mark Holding Co, Inc. The accompanying notes are an integral part of these financial statements. 23 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Food Manufacturing 1.34% Dean Foods Co. (a) $ Food Services and Drinking Places 1.92% Hyatt Hotels Corp. (a) Krispy Kreme Doughnuts, Inc. (a) Funds, Trusts, and Other Financial Vehicles 1.34% Wellcare Health Plans, Inc. (a) General Merchandise Stores 0.99% Tuesday Morning Corp. (a) Health and Personal Care Stores 2.14% Rite Aid Corp. (a) Hospitals 1.23% Magellan Health Services, Inc. (a) Insurance Carriers and Related Activities 5.97% Employers Holdings, Inc. Hanover Insurance Group, Inc. Health Net, Inc. (a) Maiden Holdings Ltd. (b) Molina Healthcare, Inc. (a) Selective Insurance Group, Inc. Machinery Manufacturing 4.33% AGCO Corp. Blount International, Inc. (a) John Bean Technologies Corp. Lexmark International, Inc. Management of Companies and Enterprises 1.02% AGL Resources, Inc. Materials 0.86% Minerals Technologies, Inc. Media 0.41% Regal Entertainment Group The accompanying notes are an integral part of these financial statements. 24 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Merchant Wholesalers, Durable Goods 1.20% Owens & Minor, Inc. $ Miscellaneous Manufacturing 1.54% Callaway Golf Co. Edwards Lifesciences Corp. (a) Miscellaneous Store Retailers 0.91% Office Depot, Inc. (a) Nonstore Retailers 2.04% Overstock.com, Inc. (a) World Fuel Services Corp. Oil and Gas Extraction 0.78% Energy XXI Bermuda, Ltd. (b) Paper Manufacturing 4.16% Domtar Corp. Greif, Inc. Rock-Tenn Co. Sealed Air Corp. Sonoco Products Co. Petroleum and Coal Products Manufacturing 2.66% Murphy USA, Inc. (a) PDF Energy, Inc. Western Refining, Inc. Plastics and Rubber Products Manufacturing 1.11% GenCorp, Inc. (a) Printing and Related Support Activities 1.01% Quad / Graphics, Inc. Professional, Scientific, and Technical Services 9.63% Babcock & Wilcox Co. comScore, Inc. (a) Constant Contact, Inc. (a) The accompanying notes are an integral part of these financial statements. 25 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Professional, Scientific, and Technical Services 9.63% (Continued) ICF International, Inc. (a) $ iGate Corp. (a) Leidos Holdings, Inc. Navigant Consulting, Inc. (a) SolarWinds, Inc. (a) URS Corp. Publishing Industries (except Internet) 4.90% Aspen Technology, Inc. (a) EW Scripps Co. (a) FleetMatics Group PLC (a)(b) News Corp. (a) Pegasystems, Inc. Real Estate 0.47% HFF, Inc. (a) Rental and Leasing Services 0.90% Ryder System, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 6.84% CBOE Holdings, Inc. Financial Engines, Inc. Janus Capital Group, Inc. SEI Investments Co. WesBanco, Inc. WisdomTree Investments, Inc. (a) Semiconductors & Semiconductor Equipment 1.21% Amkor Technology, Inc. (a) Specialty Trade Contractors 1.09% Comfort Systems USA, Inc. Support Activities for Mining 1.82% Parker Drilling Co. (a) RPC, Inc. The accompanying notes are an integral part of these financial statements. 26 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value Support Activities for Transportation 0.91% Hub Group, Inc. (a) $ Telecommunications 2.05% United States Cellular Corp. Valmont Industries, Inc. Transportation Equipment Manufacturing 2.51% American Railcar Industries, Inc. Federal-Mogul Corp. (a) Lear Corp. Utilities 3.18% California Water Service Group Otter Tail Corp. UGI Corp. Water Transportation 0.71% SEACOR Holdings, Inc. (a) Wholesale Electronic Markets and Agents and Brokers 1.97% Scansource, Inc. (a) Tech Data Corp. (a) Wood Product Manufacturing 1.01% Universal Forest Products, Inc. TOTAL COMMON STOCKS (Cost $39,070,095) The accompanying notes are an integral part of these financial statements. 27 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) November 30, 2013 Shares Value REAL ESTATE INVESTMENT TRUSTS 10.18% American Assets Trust, Inc. $ Camden Property Trust DuPont Fabros Technology, Inc. Home Properties, Inc. Investors Real Estate Trust Potlatch Corp. Tanger Factory Outlet Centers TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,050,667) Total Investments (Cost $42,120,762) 140.56% Liabilities in Excess of Other Assets (40.56)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 28 (This Page Intentionally Left Blank.) 29 CONVERGENCE FUNDS Statements of Assets and Liabilities November 30, 2013 Core Plus Opportunities Fund Fund Assets Investments, at value (cost $330,401,609 and $42,120,762, respectively) $ $ Dividends and interest receivable — Deposit for short sales at broker — Receivable for Fund shares sold Other assets — Total Assets Liabilities Securities sold short, at value (proceeds $97,162,129) — Payable for Fund shares redeemed — Due to affiliate for in-kind transfer (Note 8) — Dividends payable on short positions — Payable to broker for interest expense — Payable to Adviser — Payable to affiliates — Payable for distribution fees — Accrued expenses and other liabilities — Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income — Accumulated undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments — Securities sold short ) — Net Assets $ $ The accompanying notes are an integral part of these financial statements. 30 CONVERGENCE FUNDS Statements of Assets and Liabilities (Continued) November 30, 2013 Core Plus Opportunities Fund Fund Investment Class Shares Net Assets $ $
